37 CFR 1.121    Manner of making amendments in applications.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) Amendments in applications, other than reissue applications. Amendments in applications, other than reissue applications, are made by filing a paper, in compliance with § 1.52, directing that specified amendments be made. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) Specification. Amendments to the specification, other than the claims, computer listings (§ 1.96 ) and sequence listings (§ 1.825 ), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section. 
(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting: 
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs; 
(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived; 
(iii) The full text of any added paragraphs without any underlining; and 
(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes. 
(2) Amendment by replacement section. If the sections of the specification contain section headings as provided in § 1.77(b), § 1.154(b), or § 1.163(c), amendments to the specification, other than the claims, may be made by submitting: 
(i) A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and; 
(ii) A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-
(3) Amendment by substitute specification. The specification, other than the claims, may also be amended by submitting: 
(i) An instruction to replace the specification; and 
(ii) A substitute specification in compliance with §§ 1.125(b) and (c). 
(4) Reinstatement of previously deleted paragraph or section. A previously deleted paragraph or section may be reinstated only by a subsequent amendment adding the previously deleted paragraph or section. 
(5) Presentation in subsequent amendment document. Once a paragraph or section is amended in a first amendment document, the paragraph or section shall not be represented in a subsequent amendment document unless it is amended again or a substitute specification is provided. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment. 
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted 
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining. 
(4) When claim text shall not be presented; canceling a claim. 
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered." 
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim. 
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number. 

(d) Drawings. One or more application drawings shall be amended in the following manner: Any changes to an application drawing must be in compliance with § 1.84 or, for a nonprovisional international design application, in compliance with §§ 1.84(c) and 1.1026 and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement Sheet." Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is amended. Any new sheet of drawings containing an additional figure must be labeled in the top margin as "New Sheet." All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper. 
(1) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(2) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 




The following is an example of Claims amendment according to the requirements:

1. (Currently Amended) A trash cart comprising: 
a metal front panel, a back panel, a left side panel, a right side panel, a top panel, and a bottom panel in communication to form an enclosure; 
at least one hinge attaching said top panel to said back panel so that said top panel moves freely away from said back panel to reveal an interior portion of said trash cart, 
a wheel base having at least one axle connected to said bottom panel of said trash cart, 
a plurality of decorative panels configured so as to be attachable to said metal front panel, said back panel, said left side panel, said right side panel, and said top panel of said trash cart; and 
wherein each of said metal front panel, said back panel, said left side panel, said right side panel, and said top panel of said trash cart is configured to have a sleeve so that said decorative panels can be slide into said sleeve
2. (Original) The trash cart according to claim 1 further comprising at least one door cut from said front panel of said trash cart, said at least one door being attached to a remaining portion of said front panel by at least one hinge whereby said door moves freely away from said remaining portion of said front panel to reveal an interior portion of said trash cart. 
3. (Canceled)
4. (Previously Presented) The trash cart according to claim 2 wherein said trash cart comprises a first door attached to said right side panel by at least one hinge so that said door moves freely away from said right side panel to reveal an interior portion of said trash cart and a second door attached to said left side panel by at least one hinge so that said door moves freely away from said left side panel to reveal an interior portion of said trash cart. 
5. (New) The trash cart according to claim 1 wherein said top panel is permanently attached to at least one panel selected from the group consisting of said front panel, said back panel, said left side panel, and said right side panel; and said top panel comprises at least one door cut from said 




/KENNY S LIN/Primary Examiner, Art Unit 2416